Exhibit 10(nn)

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), is dated as of February 18, 2010,
effective as of October 10, 2009 (the “Commencement Date”), by and between
Energy Future Holdings Corp., a Texas corporation (the “Company”), and Donald L.
Evans (“Consultant”).

WHEREAS, the Company and Consultant previously entered into that certain
Consulting Agreement, dated as of May 16, 2008, and effective October 10, 2007
(the “Original Agreement”) to govern the terms and conditions of the engagement
of Consultant as non-executive Chairman (“Chairman”) of the Board of Directors
of the Company (the “Board”);

WHEREAS, the Original Agreement expired on October 10, 2009 and, in accordance
therewith, the Company and Consultant desire to extend the Consultant’s term as
Chairman on the terms and conditions set forth herein; and

WHEREAS, the Parties acknowledge that the relationship between the Company and
Consultant is an independent contractor relationship.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and Consultant hereby agree as follows:

1. Appointment; Consulting Arrangement. The Company hereby confirms Consultant’s
appointment as Chairman effective as of the Commencement Date, and Consultant
will, from time to time at the request of the Company and/or the Board upon
reasonable advance notice, provide external and internal leadership and
involvement in political and regulatory affairs of the Company and such other
duties and responsibilities as shall be agreed upon between Consultant and the
Company and/or the Board (collectively, the “Services”).

Nothing in this Agreement shall be deemed to affect Consultant’s status as a
“Non-Employee Director” under Article XII of the Company’s Certificate of
Formation, as amended.

2. Term; Termination. The term of Consultant’s tenure as Chairman (the
“Consulting Term”) commenced as of Commencement Date and shall terminate on the
third anniversary of the Commencement Date (the “Initial Expiration Date”),
unless extended by the mutual agreement of the parties at least ninety (90) days
prior to the Initial Expiration Date for up to an additional three years. In the
event the parties agree to extend the Consulting Term beyond the Initial
Expiration Date, the terms of this Agreement shall be revised at the time of
such extension in light of the existing circumstances at the time. The Company
or Consultant may terminate this Agreement by giving thirty (30) days prior
written notice to the other party.

During the Consulting Term, Consultant agrees, to the extent necessary to
reasonably discharge the duties and responsibilities assigned to Consultant
hereunder, to use Consultant’s commercially reasonable efforts and such time as
is reasonably required to perform such duties and responsibilities. Consultant
may (i) (A) continue to serve on the boards of directors of the entities listed
on Schedule 1 attached hereto and (B) serve on the boards of directors of any
investment fund or other pooled investment vehicle that is a subsidiary or an
affiliate of those entities listed on Schedule 1, including, without limitation,
any such subsidiary or affiliate that may be formed after the date hereof,
(ii) with the prior written consent of the Board (which consent shall not be
unreasonably withheld), serve on the board of directors of other for-profit
companies that do not compete with the Company, (iii) serve on civic or
charitable boards or committees, and (iv) manage personal investments.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Compensation. Consultant shall be paid in cash an annual advisory fee
by the Company equal to $2,000,000 per year (the “Base Fee”) in quarterly
installments of $500,000, payable on the last day of every third month during
the Consulting Term.

(b) Equity Arrangements.

(i) Stock Purchases. Twice per fiscal year, during the seven (7) day period
beginning on the date the Company releases earnings for each of the first and
third quarters of each fiscal year of the Company, Consultant shall have the
right, but not the obligation, to purchase from the Company shares of Common
Stock, no par value, of the Company (“Common Stock”); provided, that, the
aggregate fair market value of the shares of Common Stock (determined as of the
date(s) of purchase) purchased by Consultant in any one fiscal year of the
Company pursuant to this Section 3(b)(i) shall not exceed $2,000,000. The
purchase price of per share of Common Stock purchased pursuant to this
Section 3(b)(i) shall be equal to the fair market value (determined in
accordance with the 2007 Stock Incentive Plan for Key Employees of Energy Future
Holdings Corp. and its Affiliates, as amended from time to time (the “Plan”))
(“Fair Market Value”) on the date of purchase. Any shares purchased by the
Consultant pursuant to this Section 3(b)(i) shall be promptly evidenced by book
entry on the Company’s stock record and no stock certificates will be issued to
Consultant.

(ii) Governing Documents. The rights and obligations of Consultant relating to
the Common Stock purchased directly by Consultant from the Company pursuant to
Section 3(b)(i) hereof shall be governed by the terms and conditions of a Stock
Purchase Agreement, a Stockholder Agreement, and a Sale Participation Agreement,
to be entered into between Consultant and the Company (collectively, the “Equity
Documents”). The rights and obligations of Consultant relating to the Common
Stock issued or that may be issued to Consultant pursuant to the Non-Qualified
Stock Option Agreement, dated May 16, 2008, and the Restricted Stock Award
Agreement, dated May 16, 2008, shall continue to be governed by the terms of
such agreements, to the extent applicable, and by the terms of the Sale
Participation Agreement, dated May 16, 2008, and the Stockholder Agreement,
dated May 16, 2008; provided, however, the Common Stock issued upon exercise of
the previously granted stock options (or any subsequently granted option to
purchase shares of Common Stock) shall not be subject to any provisions in the
foregoing documents with respect to put rights, call rights, or transfer
restrictions.

 

2



--------------------------------------------------------------------------------

(c) If Consultant Terminates the Agreement or if Company Terminates the
Agreement for Cause. In the event that Consultant terminates the Agreement
before the end of the Consulting Term or Company terminates the Agreement for
Cause (as defined herein), (i) Consultant shall forfeit any right to
compensation not yet granted or paid under Section 3(a) or 3(b), except a
pro-rated portion of the Base Fee not yet paid by Company but earned by
Consultant prior to the termination of the Agreement (calculated as set forth
below); and (ii) Consultant shall be entitled, subject to the requirements of
Section 4(a), to receive reimbursement for any reasonable expenses incurred in
connection with the performance of Services prior to the end of the Consulting
Term. The calculation of any Base Fee to be paid to Consultant under this
Section 3(c) following termination of the Agreement shall be determined by
multiplying $500,000 by a fraction, the numerator of which is the number of days
commencing on the first day of the quarter in which such termination occurred
and ending on the date of termination and the denominator of which is the number
of days in the quarter.

(d) If Company Terminates the Agreement Without Cause. In the event that Company
terminates the Agreement before the end of the Consulting Term for any reason
other than Cause (as defined below), Company shall provide to Consultant the
following: (i) any unpaid Base Fee (whether or not earned at the time of
termination) that would have been paid to Consultant if the Services had
continued until the end of the Consulting Term, which Base Fee shall be paid in
a single lump sum within thirty (30) days of the termination of the Agreement,
and (ii) subject to the requirements of Section 4(a), reimbursement for any
reasonable expenses incurred in connection with the performance of Services
prior to the end of the Term.

(e) Definitions. For purposes of this Agreement, the terms specified below shall
be given the following meanings:

(i) Cause. “Cause” shall be defined as: (A) Consultant’s continued failure to
substantially perform the Services which continues beyond ten (10) days
following the date on which a written demand for substantial performance is
delivered to Consultant by the Company (the “Cure Period”); (B) if, in
performing Services for Company, Consultant engages in conduct that constitutes
(1) a material breach of his fiduciary duty to the Company or its shareholders
(including, without limitation, a material breach of the restrictive covenants
under this Agreement, which breach is not cured, if curable, during the Cure
Period after written notice from the Company) or (2) gross neglect or
(3) misconduct resulting in material economic harm to the Company, or (C) upon
the conviction of the Consultant for, or the plea of guilty or nolo contendere
by Consultant to, any crime involving moral turpitude and/or any felony.

 

3



--------------------------------------------------------------------------------

4. Expenses and Administrative Support.

(a) In addition to the compensation payable to Consultant pursuant to Section 3
hereof, Consultant is authorized to incur reasonable and customary business
expenses incurred on the Company’s behalf in connection with the performance of
Services hereunder, including, without limitation, expenditures for business
travel, lodgings, meals and entertainment expenses (“Business Expenses”). The
Company shall, subject to the requirements of this Section 4(a), reimburse
Consultant for all Business Expenses upon presentation by Consultant, from time
to time, of appropriately itemized accounts of such expenditures. Consultant
shall provide such itemized accounts within sixty (60) days after the expense is
incurred and the Company shall reimburse Consultant within fifteen (15) days
after receipt of such account. Expenses shall be reimbursed as soon as
practicable following the Company’s receipt of such accounts, but in no event
later than the March 15th following the end of the calendar year in which the
expenses were incurred; provided, however, the Company’s obligation to reimburse
reasonable expenses will terminate in the event Consultant does not request
reimbursement in a timely manner to allow the expense to be paid prior to such
date.

(b) Consultant shall be provided with an office and administrative assistant,
each in Midland, Texas, as well as any professional resources needed to
discharge his responsibilities, in each case at the sole expense of the Company.

(c) The Company shall reimburse Consultant, or pay directly, upon submission to
the Company of a statement for services, the amount payable by Consultant to the
attorney(s) of Consultant’s choice that Consultant has retained to advise
Consultant with regard to the negotiation and execution of this Agreement;
provided, however, that (i) the fees charged by such attorney(s) are computed at
the standard hourly rate for such attorney(s), and (ii) such reimbursement or
payment shall not exceed, in the aggregate, $20,000.

5. Status; Taxes.

(a) Status of Consultant. It is the intention of the parties hereto that, in
performing the Services, Consultant shall act as and be deemed in all respects
to be an independent contractor, and not for any purpose as an employee or agent
of the Company except on authority specifically so delegated to Consultant to
act as agent, and he shall not represent to the contrary to any person.
Consultant shall only consult, render advice and perform such tasks as
Consultant determines are necessary to provide the Services. Although the
Company may specify the tasks to be performed by Consultant and may control and
direct him in that regard, the Company shall not control or direct Consultant as
to the details or means by which such tasks are accomplished.

(b) Taxes. It is intended that the fees paid hereunder shall constitute revenues
to Consultant. Subject to the following provisions of this Section 5(b),
Consultant shall have full responsibility and the Company shall have no
responsibility for satisfying any liability for any federal, state or local
income or other taxes required by law to be paid with respect to the fees paid
hereunder.

 

4



--------------------------------------------------------------------------------

(c) Consultant shall not be entitled to participate in any employee benefit
plans or other programs in which participation is restricted to employees of the
Company.

6. Nondisclosure of Confidential Information and Non-Disparagement.

(a) Non-Disclosure of Confidential Information. Consultant shall not, without
the prior written consent of the Company, use, divulge, disclose or make
accessible to any other person, firm, partnership, corporation or other entity
any Confidential Information pertaining to the business of the Company, its
parent or any of its subsidiaries (collectively, the “Company Group”), except
(i) while providing Services to the Company, in the business of and for the
benefit of the Company, or (ii) as required by law, provided, however, that if
Consultant receives a subpoena to produce any Confidential Information,
Consultant will notify the Company immediately so that the Company can seek a
protective order, if desired. For purposes of this Section 6, “Confidential
Information” shall mean non-public information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing, acquisition and divestiture plans and other
non-public, proprietary and confidential information of the Company, its
shareholders, directors, officers or any of their respective affiliates that, in
any case, is not otherwise available to the public (other than by Consultant’s
breach of the terms hereof). Consultant acknowledges that the Confidential
Information of the Company is valuable, special and unique to its business and
is information on which such business depends, is proprietary to the Company,
and that the Company wishes to protect such Confidential Information by keeping
it secret and confidential for the sole use and benefit of the Company.
Consultant will take all steps necessary and reasonably requested by the
management of the Company, to ensure that all such Confidential Information is
kept secret and confidential for the sole use and benefit of the Company.

(b) Non-Disparagement.

(i) Consultant agrees not to defame, or make any false or disparaging statements
about the Company and/or its Affiliates, or any of their respective products,
services, finances, financial condition, capabilities or other aspect of or any
of their respective businesses, in any medium to any person or entity; or
otherwise, to take any action that primarily is designed to have the effect of
discouraging any employee, lessor, licensor, customer, supplier, or other
business associate of the Company from maintaining its business relationships
with the Company and/or its Affiliates (any such statement or act a “Prohibited
Statement” or “Prohibited Action”). Consultant shall be permitted to issue press
releases, make statements to the press, give guidance to the market or make
statements to regulators, governmental agencies, legislators or other
governmental officials; or otherwise to take such actions necessary in
connection with Consultant’s duties and responsibilities under this Agreement,
without such statements or actions being considered a Prohibited Statement or
Prohibited Action under this Agreement.

(ii) The Company hereby agrees that Company and its officers shall not defame,
or make any disparaging statements in any medium to any person or entity about
Consultant.

 

5



--------------------------------------------------------------------------------

(iii) Notwithstanding any provision of this Section 6(b) to the contrary,
(A) both Consultant and the Company (including the Board and its executive
officers) may (1) confer in confidence with their legal representatives and make
truthful statements as required by law and (2) make private statements to any
officer, director or employee of the Company or any of its affiliates; and
(B) nothing herein shall prevent any person from (1) responding publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statement or (2) making any truthful
statement to the extent (x) necessary with respect to any litigation,
arbitration or mediation involving this Agreement (or any Exhibit hereto) or any
other agreement among or between any party hereto or (y) required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order such person
to disclose or make accessible such information.

(iv) By signing this Agreement, Consultant agrees and acknowledges that
Consultant is making, after the opportunity to confer with counsel, a knowing,
voluntary and intelligent waiver of rights Consultant may have to make
disparaging comments regarding the Company and/or its affiliates, including
rights under the First Amendment to the United States Constitution and any other
applicable federal and state constitutional rights.

(c) The non-disclosure and non-disparagement obligations contained in this
Section 6 shall continue in full force and effect after the conclusion of
Consultant’s engagement with the Company and shall survive the expiration,
termination, or cancellation of this Agreement, in each case in accordance with
their respective terms, regardless of the reason for such termination or
restriction. Consultant’s obligations with respect to any specific Confidential
Information shall cease only when that specific portion of the Confidential
Information becomes publicly known, other than as a result of disclosure by
Consultant, in its entirety, without combining portions of such Confidential
Information with other Confidential Information obtained separately

7. Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify and hold Consultant harmless if Consultant is, or is threatened to be,
made a party to or involved in any other capacity in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (including any action by or in the right of the Company or its
affiliates), by reason of any actions or omissions or alleged acts or omissions
arising out of Consultant’s activities either on behalf of the Company or its
affiliates or in what Consultant reasonably believed to be in furtherance of the
interests of any of the above or arising out of or in connection with any of the
above, if such activities were performed in good faith either on behalf of the
Company or its affiliates and in a manner reasonably believed by Consultant to
be within the scope of the authority conferred to Consultant or conferred by
law, against losses, damages or expenses for which Consultant has not otherwise
been reimbursed (including attorneys’ fees, judgments, fines and amounts paid in
settlement) and which were actually incurred by Consultant in connection with
such action, suit or proceeding. In addition, Consultant shall be covered, in
respect of Consultant’s activities as a director of the Company, by the
Company’s Directors and Officers liability policy or other comparable policies
obtained by the Company’s successors, to the fullest extent permitted by such
policies.

 

6



--------------------------------------------------------------------------------

8. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

9. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede any and all prior agreements, understandings and
communications between the parties, oral or written, with respect to such
subject matter.

10. Modifications. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
the Company and the Consultant.

11. Assignment; Binding Effect. Neither party may assign any of its or his
rights or delegate any of its or his duties under this Agreement without the
consent of the other and any attempted assignment in violation of this provision
shall be void. Subject to the limitations set forth in this Section 11, this
Agreement shall be binding upon and inure to the benefit of the
successors-in-interest and permitted assigns of the Company and Consultant. The
Company shall require any successor to all or substantially all of the Company’s
assets or business to assume this Agreement.

12. Notice. All notices and other communications required or permitted under
this Agreement shall be made in writing and shall be deemed given if delivered
personally, sent by registered or certified mail (e.g., the equivalent of U.S.
registered mail), return receipt requested, postage prepaid, or sent by
nationally recognized overnight courier service, addressed as follows:

If to the Company:

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

If to Consultant:

Donald L. Evans

500 West Texas Avenue

Suite 960

Midland, TX 79701

(432) 684-7721

or to such other addresses as a party shall designate in the manner provided in
this Section 12. Any notice or other communication shall be deemed given (a) on
the date three (3) business days after it shall have been mailed, if sent by
certified mail, (b) on the date one (1) business day after it shall have been
given to a nationally-recognized overnight courier service or (c) upon the
electronic confirmation of facsimile.

 

7



--------------------------------------------------------------------------------

13. Choice of Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to conflicts of
laws principles. The Parties agree that the proper venue and jurisdiction for
any cause of action relating to the Agreement shall be in Dallas County, Texas.
If the Consultant substantially prevails on his substantive legal claims, the
Company shall reimburse all legal fees and costs incurred by the Consultant to
resolve the dispute.

14. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), which shall, collectively and separately, constitute
one agreement.

16. Section 409A. To the extent applicable, this Agreement is intended to comply
with, or be exempt from, section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be administered, construed and interpreted in
accordance with such intent. Payments under this Agreement shall be made in a
manner that will comply with, or be exempt from, section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Company. The applicable provisions of section 409A
of the Code are hereby incorporated by reference and shall control over any
contrary provisions herein that conflict therewith.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

/s/ Donald L. Evans

  By:   Donald L. Evans ENERGY FUTURE HOLDINGS CORP.

/s/ Lisa M. Winston

By:   Lisa M. Winston SVP, Associate General Counsel and Corporate Secretary

 

9



--------------------------------------------------------------------------------

SCHEDULE 1

ENTITIES FOR WHICH CONSULTANT IS A DIRECTOR

 

1. George W. Bush Library Foundation

 

2. Quintana Energy Partners

 

3. Energy Capital Partners